Case 1:19-cr-00144-SEB-DLP Document 48 Filed 03/10/21 Page 1 of 1 PageID #: 128




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cr-00144-SEB-DLP
                                                      )
JOSHUA M. LIDDELL,                                    ) -01
                                                      )



                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Joshua M. Liddell’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of ten (10) months in the custody of the Attorney General or

his designee, with no supervised release to follow.

       SO ORDERED.


                   3/10/2021
       Date: ______________________                    _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana
Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
